


STRATEGIC ALLIANCE AGREEMENT


This STRATEGIC ALLIANCE AGREEMENT (the “Agreement”) is entered into as of March
18, 2010 (the “Effective Date”), between AURA SYSTEMS INC., a Delaware
Corporation (“Aura”) and ZANOTTI EAST INC., a Massachusetts Corporation
(“Zanotti”).


WHEREAS, Aura has invented, manufactures and distributes a unique, integrated
electromagnetic mobile power generation system capable of delivering on-demand
both AC and DC power for numerous end-uses, including without limitation,
all-electric transport refrigeration (the “AuraGen”);
 
WHEREAS, the AuraGen is the subject of substantial proprietary information,
including but not limited to patents, trademarks, trade secrets, know-how, and
confidential information owned by Aura;


WHEREAS, Zanotti is a world-wide leading manufacturer and distributor of
transport refrigeration systems and is desirous of expanding its market share
within the United States, and


WHEREAS, Zanotti and Aura are desirous of incorporating the AuraGen power system
with various Zanotti transport refrigeration systems to be sold by Aura to
end-users in the United States as an integrated all-electric transport
refrigeration solution;


NOW, THEREFORE, in consideration of their mutual covenants and obligations
contained herein, and the mutual benefits to be derived herefrom, Aura and
Zanotti (collectively the “Parties”), intending to be legally bound, do hereby
covenant and agree as follows:


Article 1:
Definitions


1.1           The term “AETRU System” means an integrated all-electric vehicle
refrigeration system comprising of Product as the refrigeration mechanism and
the AuraGen as the power-supply.
 
1.2           The term “Confidential Information” means all know-how,
formulations, recipes, specifications, catalogs, books, price books,
maintenance, parts and service manuals, data sheets, sales, service and
technical bulletins, customer lists, sales and marketing programs, price lists,
cost data, sales aids, such as filmstrips and recordings, and all other
publications and information, whether or not reduced to writing, relating to the
formulation, manufacture, use, marketing and sale of the AuraGen and/or the
Products, as well as any other information which may be divulged by one party
under this Agreement to the other in the course of its performance of this
Agreement, which is marked as Confidential or which is disclosed under
circumstances that reasonably place the recipient on notice of the
confidentiality of the information.  Confidential Information does not, however,
include any information which the recipient can establish (i) was publicly known
and made generally available in the public domain prior to the time of
disclosure by the discloser; (ii) becomes publicly known and made generally
available after disclosure by the discloser to recipient through no fault or
breach of recipient; (iii) is already in the possession of recipient without
restriction on use or disclosure at the time of disclosure by discloser as shown
by recipient’s files and records prior to the time of the
 

 
 

--------------------------------------------------------------------------------

 

disclosure; (iv) is obtained by recipient lawfully and without restriction on
use or disclosure from a third party without a breach of such third party’s
obligations of confidentiality; or (v) is independently developed by recipient
without use of or reference to discloser’s Confidential Information, as shown by
recipient’s files and records.
 
1.3           The term “Field of Use” means exclusively transport refrigeration
systems for vehicles and trailers.
 
1.4           The term “Products” means collectively those transport
refrigeration systems listed in Exhibit B attached hereto, as well as any future
modifications, enhancements or improvements thereto.
 
1.5           The term “Proprietary Rights” means all Technology, Trademarks,
data, inventions, information (including, without limitation, Confidential
Information), processes, know-how, trade secrets, sketches, prototypes,
notebooks, papers, drawings, formulae (including copies or extracts thereof) and
similar intellectual property rights which the respective parties have or may
hereafter develop and which are necessary or useful for the development,
manufacture, or sale of the AuraGen, the Products, or any components of the
Products and/or AuraGen. Further, Proprietary Rights shall include all analyses,
specifications, proposals, reports or other information, data or documents
(whether in raw, preliminary or final form) and all inventions, discoveries,
modifications and improvements, whether or not patentable, which: (a) are
concerned in some manner with, but not directed to the AuraGen, the Products or
any components thereof; or (b) pertain to processes, procedures, methods, and
the like manufacturing, assembling or servicing of the AuraGen or Products.
 
1.6           The term “Technology” means all patent rights concerning each and
every patent, whether U.S. or foreign, owned by or licensed to Company and any
associated Aura Proprietary Rights appurtenant thereto which are necessary, used
or useful to develop, manufacture, or sell the Products or any of the components
of the Products. Aura Technology shall further mean any future modifications,
enhancements or improvements to the technology embodied in the patents owned or
licensed by Company, the Products, or the Aura Proprietary Rights.
 
1.7           The term “Territory” means exclusively the United States of
America and Canada.
 
1.8           The term “Trademarks” means all those trademarks, service marks,
designs, logos, slogans and trade names belonging or licensed to Aura and/or
Zanotti, worldwide.
 
Article 2
Grant of Rights


2.1           Appointment. Pursuant to the terms and conditions set forth in
this Agreement, Aura appoints Zanotti as its exclusive supplier of the Products
within the Territory and Field of Use and Zanotti hereby accepts such
appointment. In order to maintain the exclusivity granted hereunder, Zanotti
shall provide Aura with orders for a minimum of (i) one thousand (1,000) AETRU
Systems during the first twenty-four (24) months of this Agreement and (ii)
seven hundred and fifty (750) AETRU Systems per year thereafter for so long as
this Agreement remains in effect (the “Minimum Order”). In the event that
Zanotti fails to secure purchases

 
 

--------------------------------------------------------------------------------

 

amounting to the Minimum Order for any particular period, the exclusive supplier
rights granted pursuant to this Article 2 shall become non-exclusive commencing
immediately following such period in which the Minimum Order was not achieved
and Aura shall have full discretion to purchase or otherwise obtain Product from
sources other than Zanotti. Aura shall serve as seller for all orders for AETRU
Systems (whether such orders are provided by Zanotti or otherwise) and shall
directly invoice all buyers and collect the purchase price for all AETRU Systems
sold.


Article 3
Terms and Conditions


3.1           Ordering of Products. Within thirty (30) days from the Effective
Date hereof, Zanotti shall deliver to Aura a minimum total of twelve (12)
Products to be delivered to Aura’s facilities McDonough, Georgia, of such type
as mutually agreed by the Parties (the “Initial Order”). All purchases and
delivery of Products shall be made pursuant to separate individual purchase
orders issued by Aura to Zanotti consistent with the terms of this Agreement. If
any term of a purchase order is inconsistent with this Agreement, then this
Agreement shall govern to the extent of any such inconsistency. Except with
respect to the Initial Order, Aura shall place all purchase orders for Products
at least forty-five (45) days prior to the requested delivery date.


3.2           Warehousing. Zanotti hereby agrees that Aura may, at any given
time, store up to two (2) AuraGen systems in such Zanotti facilities as Aura may
designate from time to time. Zanotti shall not charge Aura any fee or cost in
connection with such warehousing. Zanotti shall not acquire any interest in or
right to any property warehoused pursuant to this Section 3.2 by virtue of such
warehousing and such property shall remain the sole and exclusive property of
Aura (or its respective owner) at all times. It is expressly understood and
agreed by the Parties that Zanotti shall incur no liability for any property
stored in its facilities pursuant to this Section 3.2 (including without
limitation risk of loss, theft or damage) and that all risk of loss and/or
damage with respect to any such warehoused property shall belong solely to Aura.
Aura shall have full access to all AuraGen systems and/or other Aura equipment
warehoused in any Zanotti facilities during normal business hours and at all
other reasonable times.


3.3           Pricing. Throughout the first consecutive twelve (12) months of
this Agreement, all Products shall be sold to Aura by Zanotti at those prices as
listed in Exhibit B, attached hereto. Prior to each twelfth month anniversary of
the Effective Date of this Agreement, the Parties shall jointly reevaluate the
Product price list and shall mutually agree as to prices for the upcoming
twelve-month period. In accordance with Section 3.6 below, at no time shall any
Product price exceed the lowest price for which Zanotti sells such Product (or
substantial equivalent thereof) in similar quantities to any third party.
Notwithstanding anything to the contrary contained in any applicable provision
herein, Zanotti shall be permitted to adjust the price of the Products prior to
each twelfth month anniversary of the Effective Date to reflect any actual
fluctuation in the Consumer Price Index (CPI) during the prior twelve-month
period. In the event that the final price of any Product to be sold to Aura by
Zanotti pursuant to this Agreement upto, equal or exceeds 150% of the final
price of any substantially-similar third part produc, Aura shall notify Zanotti
of this lower price and provide Zanotti with the opportunity to match such price
with respect to such Product. If, within five (5) business days of receipt of
such notice from Aura, Zanotti does not agree to match such price, the exclusive
supplier rights granted pursuant to

 
 

--------------------------------------------------------------------------------

 

Article 2 above shall, upon Aura’s sole election, immediately become
non-exclusive with respect to such specific Product to which the lower price
applies and Aura shall have full discretion to purchase or otherwise obtain such
Product from sources other than Zanotti.


3.4           Payment. Aura shall remit payment to Zanotti for the invoiced
price of any given Product within the earlier of: (i) fifteen (15) business days
following Aura’s receipt and acceptance of payment from its customer for such
AETRU System into which such Product is incorporated; or (ii) forty-five (45)
calendar days from the date of Aura’s shipment to a customer of such AETRU
System into which such Product is incorporated. Aura shall have no obligation to
remit payment for any Product before fifteen (15) days following sale to a
third-party of such Product nor shall Aura have any obligation to remit payment
for any Product not sold by Aura.


3.5           Shipment, Delivery and Risk of Loss. Unless otherwise specifically
agreed by the Parties, all Products delivered to Aura from Zanotti pursuant to
this Agreement shall be F.C.A., Aura’s designated facility. From time to time,
the parties may enter into other shipping arrangements. However, no shipping
arrangements shall affect or alter in any way the provisions of this Section
with respect to transfer of title, responsibility of safe carriage and risk of
loss.


 
(a)
Deliveries may be made in partial shipments. With respect to all deliveries
(partial or otherwise) Zanotti shall invoice each Product separately.



 
(b)
Title and risk of loss shall pass to Aura at the time the Products are tendered
by Zanotti to the initial carrier and Aura alone shall be responsible for all
freight, customs duties, insurance or other shipping costs.



 
(c)
In the absence of specific instructions from Aura, Zanotti shall select a
reasonable carrier but shall not thereby assume any liability in connection with
shipment, nor shall the carrier be construed to be the agent of Zanotti.



3.6           Most Favored Nation. During the term of this Agreement, Zanotti
agrees that Aura shall be allowed the full benefit of any and all lower prices
and/or any more favorable terms and/or conditions (“MFN” Terms) contained in any
other agreement entered into by Zanotti for the sale of any product
substantially similar to the Product in the same or lesser quantities described
in this Agreement to third parties. Zanotti shall notify Aura in writing of any
such MFN Terms within fifteen (15) calendar days after agreeing thereto, and
shall make the MFN Terms available to Aura as of the effective date of such
agreement and thereafter for the greater of (i) three (3) months or (ii) such
time that the MFN Terms remain in effect.


3.7           End-User Warranty. At all times during the Term of this Agreement,
Zanotti shall warrant the Products to purchasers of AETRU Systems in accordance
with the terms of its standard warranty attached hereto as Exhibit “A” (“End
User Warranty”), as such End User Warranty may be modified from time to time by
Zanotti, provided however that at no time shall such End User Warranty provide
for a warranty coverage period of less than thirty-six (36) months from the time
of purchase by the initial end-user. A copy of the End User Warranty shall be
included as part of the packaging included with all Product delivered to Aura
and Aura shall distribute each Product with all warranty cards, a copy of the
End User Warranty and all other
 

 
 

--------------------------------------------------------------------------------

 

packaging materials intact. Additionally, Zanotti shall offer to end-users the
option to purchase extended warranty coverage for an additional twenty-four (24)
months – making the total warranty period sixty (60) months.
 
Article 4
Additional Obligations


4.1           Compliance with Law. Each party shall at all times comply with the
provisions of all applicable laws and the rules and regulations thereunder, and
refrain from engaging in any illegal, unfair or deceptive trade practices or
unethical business practices whatsoever with respect to the promotion and sale
or service of Products.
 
4.2           Recalls. Zanotti shall maintain records of all Products sold by
Zanotti and shall immediately alert Aura in the event that Zanotti becomes aware
of any defect in or hazard posed by any Product.  If Aura, any governmental
agency or other proper authority issues a product recall or product advisory of
any of the Products, Zanotti agrees to cooperate with Aura (i) in contacting
purchasers during the course of any such product advisories, recalls and
complaints, (ii) in communicating to such purchasers such information or
instructions as Aura may reasonably desire be transmitted to such purchasers,
(iii) in obtaining the removal of all such recalled Products from customers and
(iv) in disposing of such recalled Product as Aura so directs.  Aura agrees to
reimburse Zanotti for all costs and expenses incurred by Zanotti in connection
with such Product advisories, recalls and complaints, unless such advisory,
recall or complaint is due to the fault or negligence of Zanotti, its
representatives or affiliates.
 
4.3           Press Releases. In the event any party desires to issue any press
release or public announcement concerning any provisions of this Agreement or
the transactions contemplated hereby, such party shall so advise the other party
hereto, and the parties shall thereafter use commercially reasonable efforts to
cause a mutually agreeable release or announcement to be issued.  Neither party
will publicly disclose or divulge any provisions of this Agreement or the
transactions contemplated hereby without the other party’s written consent,
except as way be required by applicable law, including applicable securities
laws or stock exchange regulations, and except for communications to such
party’s employees and professional advisors.
 
4.4           Joint Training. Zanotti and Aura shall jointly schedule periodic
training sessions at mutually agreed reasonable intervals with respect to
installation and maintenance of the AETRU Systems, which Aura and Zanotti shall
make available to AETRU System dealers and service providers. Zanotti and Aura
shall each bear all living and travel expenses associated with their respective
personnel during such training sessions but shall split equally all other costs
associated with such training sessions such as, without limitation, facility or
equipment rentals – such costs to be mutually agreed to in advance by the
Parties. Upon mutual agreement by the Parties, AETRU System dealers and service
providers may be charged attendance or other fees in connection with training
and/or certification, provided however, that in the event that any such fees are
assessed, such fees shall be divided equally among the Parties.


4.5           Joint Sales and Marketing Plan. Within thirty (30) days following
the Effective Date of this Agreement, Aura and Zanotti shall develop both a
joint marketing plan and a joint sales plan for cooperative worldwide marketing
and sales of AETRU Systems. Any such agreement

 
 

--------------------------------------------------------------------------------

 

reached between Zanotti and Aura regarding such worldwide sales and marketing
shall prohibit competition among Zanotti and Aura with regard to AETRU Systems
and shall be memorized in a separate agreement between the Parties.


4.6           Confidentiality. Each party shall hold all Confidential
Information in strict confidence and will in no way disclose or provide such
Confidential Information to any person or entity, except (i) with the prior
written approval of the owner of such Confidential Information or (ii) as
expressly permitted under this Agreement. Each party shall take all necessary
measures to prevent such disclosure by its present and future employees,
officers, agents, subsidiaries, dealers or consultants during the term of this
Agreement and thereafter.  Each party shall give prompt notice to the other
party of any unauthorized disclosure or use of Confidential Information and must
cooperate fully with such other party in remedying each unauthorized use or
disclosure. Neither receipt of notice of disclosure under this Section 4.6 nor
any action taken by the owner of the improperly disclosed Confidential
Information to assist in rectifying an unauthorized disclosure or use of
Confidential Information shall constitute a waiver by such party of any breach
by the disclosing party of this Article 4. The Parties each expressly
acknowledge that all Confidential Information shall remain the sole property of
the respective owning party and that all documents and other tangible media that
embody any such Confidential Information must be, at such owning party’s option,
either promptly returned or destroyed, except as otherwise may be required from
time to time by applicable law. Confidential Information in documentary or other
tangible form, and all copies of it, must be returned promptly to the owning
party upon termination of this Agreement or, as applicable, upon earlier
expiration of a party’s rights thereto in accordance with this Agreement. Each
party further acknowledges and agrees that because: (i) an award of money
damages in inadequate to compensate a party for any breach of this Article 4;
and (ii) any breach of this Article 4 will causes irreparable harm, if there is
a breach or threatened breach of this Article 4 by either party, the
non-breaching party shall be entitled to equitable relief, including injunctive
relief and specific performance, without proof of actual damages. The covenants
and agreements contained herein with respect to any Confidential Information
deemed a trade secret under applicable law shall continue until the information
ceases to be a trade secret under applicable law. The obligations with respect
to all other Confidential Information shall continue for a period of five (5)
years following termination of this Agreement.


Article 5
Representations and Warranties


5.1           Representations and Warranties by Aura:


Aura represents and warrants to Zanotti that, as of the date of this Agreement:


 
(a)
Power and Authority: Aura has the corporate power and authority to enter into
and to carry out the terms and provisions of this Agreement; and this Agreement
is the legal, valid and binding obligation of Aura and is enforceable against
Aura in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 

(b)           No Conflicting Agreement: Aura has not granted to any person other
than Zanotti any right, title or interest or entered into any agreement which is
in conflict with or inconsistent with any of the terms or conditions of this
Agreement.


 
(c)
Litigation: There are no actions or proceedings pending, or to Aura’s knowledge,
threatened, which would prevent or make unlawful the consummation of the
transactions contemplated by this Agreement.



 
(d)
Infringement: Aura has no actual knowledge, that the AuraGen System or, as
assembled the AETRU System conflicts with, violate or infringe any rights of any
third party.



5.2          Representations and Warranties by Zanotti:
 
Zanotti represents and warrants to Aura that, as of the date of this Agreement:
 
 
(a)
Power and Authority: Zanotti has the corporate power an authority to enter into
and to carry the terms and provisions of this Agreement; and this Agreement is
the legal, valid and binding obligation of Zanotti and is enforceable against
Zanotti in accordance with its terms.

 
 
(b)
No Conflicting Agreements: The execution, delivery and performance of this
Agreement by Zanotti will not conflict with or violate any agreements or
understandings to which Zanotti is a party or by which it may be bound.

 
 
(c)
Litigation: There are no actions or proceedings pending, or to Zanotti’s
knowledge, threatened, which would prevent or make unlawful the consummation of
the transactions contemplated by this Agreement.

 
 
(d)
Infringement: Zanotti has no actual knowledge, that any Product conflicts with,
violates or infringes any rights of any third party.

 
Article 6
Intellectual Property


6.1           During the Term of this Agreement and subject to its provisions,
Aura grants to Zanotti a limited, non-exclusive license to use Aura’s Trademarks
to identify and promote the sale of the AETRU System within the Field of Use in
the Territory and Zanotti grants to Aura a limited, non-exclusive license to use
Zanotti’s Trademarks to identify and promote the Products used in conjunction
with the AETRU System within the Field of Use in the Territory. Zanotti may not
use Trademarks belonging or licenses to Aura in connection with the sale or
promotion of any goods, services, products, equipment or process other than the
Products within the Field of Use in the Territory. Aura may not use Trademarks
belonging or licensed to Zanotti in connection with the sale or promotion of any
goods, services, products, equipment or process other than the Products within
the Field of Use in the Territory.   Upon termination of this Agreement, Zanotti
and Aura shall each promptly cease using any trademarks belonging to the other
Party.

 
 

--------------------------------------------------------------------------------

 

6.2           Trademark Markings. The Parties agree that each AETRU System shall
prominently bear appropriate Aura and Zanotti Trademarks and shall clearly
indicate the respective Parties’ ownership of such Trademarks. The Parties
further agree to take all reasonably required action in connection with
trademark marking or the giving of such other notices as provided for under
United States or applicable foreign trademark laws. Neither Party shall remove
or deface any Trademark belonging to the other Party without such Party’s prior
written authorization.
6.3           Trademark Ownership. Zanotti acknowledges and agrees that Aura is
the sole and exclusive owner of the Aura Trademarks. Aura likewise acknowledges
and agrees that Zanotti s.p.a is the sole and exclusive owner of the Zanotti
Trademarks. As such, neither Party shall at any time acquire any rights in the
other Party’s trademarks by virtue of its use thereof. Further, nothing
contained in this Agreement shall be construed as an assignment or grant by
either party of any right, title or interest in or to such party’s Trademarks,
it being understood that all rights relating thereto (except for the licenses
granted hereunder for the right to use and utilize the Parties’ Trademarks as
expressly provided herein) are reserved by the respective Parties. Further, the
Parties agree that at no time shall either of them use any Trademark, mark or
name confusingly similar to a Trademark, mark or name owned by or licensed to
the other party, in any manner without the prior written approval of the other
party. Each party each agrees that it will not knowingly do anything
inconsistent with the other party’s ownership of such party’s intellectual
property, including without limitation, questioning the validity of that party’s
Trademarks or registering or attempting to register the other party’s Trademarks
in its own name or that of any other firm, person or corporation.
 
6.4           Patent Markings. Each party shall each do everything reasonably
required of it by the other party in connection with patent marking or the
giving of such other notices as provided for under United States or applicable
foreign patent laws.
 
6.5           Protection of Intellectual Property. Each party agrees to take
such actions as the other party may reasonably require for the protection of
such other party’s proprietary interest in its Trademarks, Technology, and all
other Proprietary Rights. Each Party shall cooperate fully and in good faith
with the other party for the purpose of preserving such other party’s rights in
and to the its Trademarks, Technology and all other Proprietary Rights. Each
party agrees to promptly notify the other party in writing of any uses, which
may be infringements of the trademarks, technology or other proprietary rights
which come to its attention. In the event of infringement of a party’s
Trademarks, Technology, and other Proprietary Right, such party alone shall have
the sole right to determine whether or not any action shall be taken on account
of any such infringement(s).
 
Article 7
Term and Termiantion


7.1           Term. This Agreement shall be for a period of five (5) years
commencing upon the Effective Date hereof unless sooner terminated in accordance
with this Agreement (the “Initial Term”). Unless terminated prior to the natural
expiration of the Initial Term, upon the expiry of the Initial Term this
Agreement shall automatically renew for successive terms of the same duration,
unless either party gives written notice to the other of such party’s desire not
to renew not less than ninety (90) days prior to the date of the expiration of
the Initial Term or any

 
 

--------------------------------------------------------------------------------

 

successive term thereafter. For purposes of this Agreement, “Term” shall mean
collectively the Initial Term as well as any successive renewal or extension
thereof.


7.2           Termination. Notwithstanding Section 7.1 above, this Agreement may
be terminated upon the occurrence of any of the following events:


 
(a)
At the election of either party, in writing, if: (i) all or substantially all of
the assets of the non-terminating party are transferred, sold or liquidated;
(ii) the non-terminating party is dissolved; (iii) the non-terminating party is
adjudged a bankrupt or becomes insolvent; (iv) the non-terminating party enters
into an assignment or other arrangement for the benefit of its creditors; or (v)
the ownership or operations of the non-terminating party have materially
changed;



 
(b)
By Aura, in writing in the event that Zanotti fails to meet the minimum purchase
requirements as described in Article 3 above, provided, however, that such
default has not been remedied by Zanotti within sixty (60) days after receipt of
written notice thereof from Aura;



 
(c)
By either party, if an event of force majeure continues for more than three (3)
months as provided in Article 8 below;



 
(d)
By either party hereto upon sixty (60) days prior written notice to the other
party hereto; or



 
(e)
By the non-defaulting party, (i) upon any default by the other party in the
performance of any of its material obligations under this Agreement, if such
default has not been remedied within thirty (30) days after receipt of written
notice thereof from the non-defaulting party; or (ii) if any representation or
warranty of either party herein proves to be incorrect in any material respect.



7.3           Rights and Obligations upon Termination. Upon termination of this
Agreement for whatever reason whatsoever, the Parties shall have the following
rights and obligations:


 
(a)
Neither party shall be discharged for any antecedent obligations or liabilities
to the other party under this Agreement, unless otherwise agreed in writing;



 
(b)
Aura shall have the right but not the obligation to purchase any or all Products
then in Aura’s possession at the invoiced price(s). In the event that Aura does
not elect to purchase said Products, Aura, at its cost, shall return all such
non-purchased Products to Zanotti.



 
(c)
For a period of not less than two (2) years after the date of termination, each
party shall maintain, and make available to the other party upon its request,
for inspection and copying all books and records that pertain to performance of
and compliance with obligations, warranties and representations under this
Agreement.


 
 

--------------------------------------------------------------------------------

 

7.4           Effect of Termination. On and after termination of this Agreement,
whether pursuant to the provisions of Section 7.3 of otherwise:


 
(a)
The Parties shall immediately cease all advertising and sale of the AETRU System
although Aura may fill any orders received before the date of termination,
subject to the provisions hereto;



 
(b)
NEITHER PARTY SHALL NOT BE LIABLE TO THE OTHER FOR ANY DAMAGES, LOSSES OR
EXPENSES RESULTING FROM ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT ARISING
FROM ANY CLAIMS ASSERTED WHICH ARE BASED UPON LOSS OF GOODWILL, PROSPECTIVE
PROFITS OR ANTICIPATED ORDERS, OR ON ACCOUNT OF ANY EXPENDITURES, INVESTMENTS,
LEASES OR COMMITMENTS MADE BY SUCH PARTY;



 
(c)
All rights granted to either party hereunder shall forthwith and without further
act or instrument, be assigned and revert to the original party. In addition,
each party will execute any instruments requested by the other which are
necessary to accomplish or confirm the foregoing. Any such assignment, transfer
or conveyance shall be without consideration other than the mutual agreements
contained herein





Article 8
General Provisions


8.1           Entire Agreement. This Agreement, including any Exhibits hereto,
represents the entire agreement between the Parties on the subject matter hereof
and supersedes all prior discussions, agreements and understandings of every
kind and nature between them. This Agreement may be modified, amended,
rescinded, cancelled or waived, in whole or in part, only by written instrument
signed by all of the Parties hereto.
 
8.2           Notice. All notices under this Agreement shall be in English and
shall be in writing and given by airmail, certified or registered, postage
prepaid, return receipt requested, cable, telex or facsimile, promptly confirmed
by airmail, addressed to the parties at the addresses immediately below their
respective signatures hereto, or to such other address of which either party may
advise the other in writing. Any notice given by airmail shall be deemed
received by the addressee three (3) business days from the date of mailing. All
other forms of notice will be deemed given when sent.
 
8.3           Force Majeure. Neither party shall be in default hereunder by
reason of any failure or delay in the performance (either in whole or in part)
of any obligation under this Agreement (other than the payment of money) where
such failure or delay arises out of any cause beyond the reasonable control and
without the fault or negligence of such party (an “Event of Force
Majeure”).  Such causes shall include, without limitation, storms, floods, other
acts of nature, fires, explosions, riots, war, terrorism or civil disturbance,
strikes or other labor unrests, embargoes, shortage or failure in supply of raw
materials from the then contemplated sources of supply and no other source or
supply can be located or obtained with commercially reasonable
 

 
 

--------------------------------------------------------------------------------

 

diligence and effort, and other governmental actions or regulations which would
prohibit either party from ordering or furnishing Products or from performing
any other aspects of the obligations hereunder. Within ten (10) days from the
date of commencement of an Event of Force Majeure, the party affected by such an
event shall advise the other party (the “Other Party”) of the date when such
delay in performance commenced, and the reasons therefore as enumerated in this
Agreement; likewise, within ten (10) days after the delay ends, the party
affected by such an Event of Force Majeure shall advise the Other Party of the
date when such delay ended, and shall also specify the redetermined time by
which the performance of the obligation hereunder is to be completed.  In the
event that the Event of Force Mejeure continues for a period of sixty (60) days
then the Other Party shall have the right to elect to terminate this Agreement
upon ten (10) days notice to the party affected by such an event.
 
8.4           Severability. In the event any one or more of the provisions
contained in this Agreement are deemed illegal or unenforceable, in whole or in
part, the remaining provisions, and any partially unenforceable provisions to
the extent enforceable, shall nevertheless be binding and enforceable. In the
event that any act, regulation, directive, or law of a government having
jurisdiction and respect of this Agreement, including its departments, agencies
or courts, should make it impossible or prohibit, restrain, modify or eliminate
any act or obligation of either party under this Agreement, the non-affected
party shall have the right, at its option, to suspend this Agreement or the
parties may, at their mutual agreement, make such modifications therein as may
be necessary.
 
8.5           Assignment. Except as expressly provided for herein, neither party
may assign or otherwise transfer any of its rights or obligations under this
Agreement without the other party’s prior written approval and any such
assignment or transfer shall be void.  This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Agreement.
 
8.6           Applicable Law. This Agreement is deemed made and entered into in
the State of California and shall be construed, enforced and performed in
accordance with the laws of the State of California, without reference, to
choice of law.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES IN CONNECTION WITH
THIS AGREEMENT AND ANY PURCHASE OF THE PRODUCTS SHALL NOT BE GOVERNED BY THE
PROVISIONS OF THE 1980 U.N. CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE
OF GOODS.
 
8.7           Dispute Resolution. Any and all disputes of whatever nature,
arising between the Parties of this Agreement or the underlying business
relationship, including termination thereof and statutory claims, and which are
not resolved between the parties themselves, shall be submitted to binding and
final arbitration to be conducted in English, in Los Angeles, California, before
a panel of three arbitrators in accordance with the Commercial Arbitration Rules
of the American Arbitration Association for Complex Commercial Cases in effect
as of the date of this Agreement.  Judgment upon the award of the arbitrators
may be entered in any court having jurisdiction thereof. In the event of any
proceeding in arbitration between the Parties arising in any manner out of this
Agreement or the asserted breach thereof, the prevailing party shall recover
court costs or costs of arbitration, as appropriate, and reasonable attorneys'
fees.
 

 
 

--------------------------------------------------------------------------------

 

8.8           Waiver. The waiver or excuse by either party hereto as to any
breach, default or deficiency and the performance by the other party of any duty
or obligation by the other party to be performed hereunder shall not constitute
or be deemed a continuing waiver or excuse of the same or any other duty or
obligation owed by the other.
 
8.9           Interpretation. In the event any claim is made by any party
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or that party’s counsel.  Reference to “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”
 
8.10           Captions. Captions of sections of this Agreement are included for
reference only, shall not be construed as part of this Agreement and shall not
be used to define, limit, extend or interpret the terms hereof.
 
8.11           Currency. Unless otherwise agreed by the parties in writing, all
payments required to be made under this Agreement shall be made in United States
Dollars via cash, check, wire transfer, or other immediately available funds.
The remitting party shall pay at its own expense all charges and expenses
associated with the other party’s receipt of such payment, including but not
limited to credit card transaction fees.
 
8.12           Remedies Not Exclusive. No remedy conferred by any of the
specific provisions of this Agreement is intended to be exclusive of any other
remedy and each and every right and remedy hereunder is cumulative with each and
every other right and remedy herein or in any other agreement between the
parties or under applicable law.
 
8.13           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.
 
8.14           No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
HOWEVER CAUSED.
 
8.15           Successors. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
permitted successors and assigns.
 
8.16           No Joint Venture. Nothing contained herein shall be construed to
deem the Parties in the relationship of partners or joint venturers, and no
party hereto shall have any power to obligate any other party hereto in any
manner whatsoever, except as expressly provided for herein.
 
8.17           Indemnity. Zanotti agrees to indemnify, defend and hold Aura,
including its employees, agents and affiliates, harmless from and against any
and all payments, damages, demands, claims, losses, expenses, costs, obligations
and liabilities (including reasonable attorney’s fees and costs), which arise
out of, result from or are related to: (i) any breach by Zanotti of any
provision contained in this Agreement, including without limitation any
obligation, representation, warranty or covenant herein; (ii) any occupational
injury or illness sustained by any employee or agent of Zanotti to the extent
claims are made against, or held to be payable by

 
 

--------------------------------------------------------------------------------

 

Aura; (iii) any applicable sales or other taxes due from or on behalf of Zanotti
regardless of whether such taxes must be collected by Aura on behalf of the
taxing authority and regardless of whether Zanotti shall challenge the
assessment or amount of such taxes (iv) any negligent or willful act or omission
or violation of any contractual arrangement of Zanotti or any of Zanotti’s
affiliates, officers, directors, agents or employees of each, in connection with
its or their performance relating to this Agreement; or (v) Zanotti’s
agreements, if any, with any other third parties.
Aura agrees to indemnify, defend and hold Zanotti, including its employees,
agents and affiliates, harmless from and against any and all payments, damages,
demands, claims, losses, expenses, costs, obligations and liabilities (including
reasonable attorney’s fees and costs), which arise out of, result from or are
related to the breach by Aura of any representation, warranty or covenant
contained in this Agreement.
Either party seeking indemnification under this Agreement (the “Indemnified
Party”) shall give notice to the party required to provide indemnification
hereunder (the “Indemnifying Party”) promptly after the Indemnified Party has
actual knowledge of any claim as to which indemnity may be sought hereunder, and
the Indemnified Party shall permit the Indemnifying Party (at the expense of the
Indemnifying Party) to assume the defense of any claim or litigation resulting
thereform; provided that: (i) counsel for the Indemnifying Party who shall
conduct the defense of such claim or litigation shall be reasonably satisfactory
to the Indemnified Party; (ii) the Indemnified Party may participate in such
defense, but only at the Indemnified Party’s own cost and expense; and (iii) the
omission by the Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its indemnification obligations hereunder
except to the extent that such omissions results in a failure of actual notice
to the Indemnifying Party and the Indemnifying Party is damaged as a result of
such failure to give notice. The Indemnifying Party shall not, except with the
consent of the Indemnified Party, consent to entry of any judgment or
administration order or enter into any settlement that (i) could affect the
intellectual property rights or other business interests of the Indemnified
Party or (ii) does not include as an unconditional term thereof the giving by
the claimant or plaintiff to the Indemnified Party of a release form all
liability with respect to such claim or litigation.
In the event that the Indemnified Party shall reasonably and in good faith
determine that the conduct of the defense of any claim subject to
indemnification hereunder or any proposed settlement of any such claim by these
Indemnifying Party might be expected to affect adversely the Indemnified Party’s
intellectual property rights or ability to conduct future business, the
Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or lawsuit relating to any
such claim at the sole cost and expense of the Indemnifying Party.
In the event that the Indemnifying Party does not accept the defense of any
matter as provided herein, the Indemnified Party shall have the full right to
defend against any such claim or demand, and shall be entitled to settle or
agree to pay in full such claim or demand, in its sole discretion.
The provisions of this Section 8.17 shall survive the expiration or sooner
termination of this Agreement.


8.18           Insurance. Both Parties will each have and maintain in full force
and effect during the Term of this Agreement (including any post-termination
period for which indemnification obligations continue), all product liability
and other insurance reasonably necessary to cover
 

 
 

--------------------------------------------------------------------------------

 

such party’s anticipated indemnification obligation and other risk of loss for
which it may be liable under this Agreement. All such insurance coverages shall
be occurrence based and not claims made.  Such policy or policies will (a) have
aggregate limits of liability of not less than $1,000,000 with respect to any
incident or occurrence and of not less than $2,000,000 in the aggregate; (b)
name both Zanotti and Aura as insured parties; and (c) provide that such policy
may not be canceled except upon not less than 30 days’ written notice to both
Zanotti and Aura. Each party will provide such evidence of the effectiveness of
such insurance to the other party as may be reasonably requested.
 


 


 


 
[signature page to follow]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Aura and Zanotti have caused this instrument to be executed
by their duly authorized employees, as of the day and year first above written.
 


 
AURA SYSTEMS,
INC.                                                                                     ZANOTTI
USA
A Delaware
Corporation                                                                                     A
Massachusetts Corporation


 
By:                                                                                     By:
 
_____________________________                                                                                                _____________________________
Melvin
Gagerman                                                                                     Zoltan
Lemperth
CEO                                                                                     [title]




_____________________________
Greg Demetri
[title]




_____________________________
Scott Demetri
[title]




_____________________________
Michael Driscoll
[title]














 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


Warranty Statement






Every Zanotti All Electric (AETRU) unit in North America is covered by a Three
Year Limited Warranty.  The coverage provided on the (AETRU) series is for the
Major Components.  The warranty does not include maintenance items or
consumables.  The Major Components covered are as follows:  Compressor,
Compressor Internal Parts, Electrical motor, Condenser Coil, Evaporator Coil,
Radiator Coil, Three Way Valve (3 years or 2500 hours).


The period of Warranty starts on the date of in-service (within 10 days of
installation) and runs for a consecutive period.  For any Unit to carry a valid
Warranty, the unit has to be registered on-line to ZanottiEast (Zanotti), within
10 days of installation.  Proof of Sale may be requested at any time.  Should a
New Unit be placed on Consignment or in a Demo Unit, the Dealer must notify
Zanotti immediately of the Unit Model and Serial Number, as well as the
conditions of the specific situation.  When the unit sale is completed, the
Dealer must again notify Zanotti in order that the in-service date be
registered.  Failure to follow this procedure will result in a voided
warranty.  All Warranty Claim MUST be filed on-line, to Zanotti within 7 days of
the work having been performed.  Zanotti covers the Parts for the unit repairs
during the Warranty period.  Please refer to Warranty Procedures for
details.  The Warranty covers any part which fails during the normal use for
which the part was intended, excluding regular maintenance items such as, but
not limited to fuel, filters, fuel filter elements, grease, oil, lubricants
and/or cleaning supplies, brushes, belts and all regular maintenance items.


All Warranty Repairs must be performed using Zanotti Genuine Parts.  Any/All non
Genuine parts MUST be pre-approved and confirmed by written notice.


The Warranty is Limited to the SPECIFIC Unit.  The Warranty excludes
transportation to and from the Dealer’s facilities to affect the
repairs.  Zanotti will consider for Warranty only repairs performed AT and BY
Authorized Zanotti Dealer Locations within the United States and Canada.








































Zanotti
121 Ballard Street
Saugus (Boston), MA  01906
(888) 301-4494  Fax: (781) 941-2600
(781) 941-2500
sales@zanottieast.com  www.zanottieast.com

 
 

--------------------------------------------------------------------------------

 

Zanotti offers this Warranty to the Original Owner of the equipment only and
does not apply to any equipment which has been exposed to physical damage,
misuse or neglect or has been operated contrary to manufacturer’s
guidelines.  Zanotti does not warranty the workmanship of the installer and will
not bear any cost due to faulty or incorrect installation.


Zanotti Spa, Zanotti and/or their affiliates shall not be liable for any
incidental or consequential damages or losses of a Commercial Nature arising out
of malfunctioning product or its parts or components, or as a result of defects
in material or workmanship.  Zanotti’s sole and exclusive liability and the
owner’s sole and exclusive remedy shall be limited to repair or replacement of
parts or components contained in the products identified above which under
normal use and service malfunction as a result of defects in material or
workmanship, subject to the provisions and limitations stated above.


This Statement was issued with the authorization of Zanotti Spa.  This Statement
provides detail to be used in conjunction with the Zanotti Procedures for
Interventions under Warranty.








 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
Products and Pricing


Attn: Melvin Gagerman


Further to our continued discussions with respect to the electrification of the
Zanotti Transport Refrigeration units in order to provide the only CARB approved
TRU “Complete Solution” for the Transport Refrigeration industry, please find
the following proposal:


Zanotti EFZ348 nose mounted mono block (one piece) unit equipped for trucks
requiring refrigeration for van bodies from 14’ – 20’ feet:


·  
Fully Automatic in Cab Control

 
·  
Complete integrated micro processor control system

 
·  
Auto Stop/Start

 
·  
ATP Certified

 
·  
Kit for electrical connection fitted with 10 meters cable plug and socket

 
·  
Scroll compressor

 
·  
KVL regulating valve for compressor protection

 
·  
3 way valve for defrosting and heat function

 
·  
220/3/60 or 110/1/60 Hz electric motor

 
·  
Light Weight

 
·  
Complete installation hardware and kit

 
·  
Durable construction and componentry

 
Unit net price $7,250.00


Zanotti EFZ435 nose mounted mono block (one piece) unit equipped from trucks
requiring refrigeration for van bodies from 18’ – 24’ feet:


·  
Fully Automatic In Cab Control

 
·  
Complete integrated micro processor control system

 
·  
Auto Stop/Start

 
·  
ATP Certified

 
·  
Kit for electrical connection fitted with 10 meters cable plug and socket

 
·  
Scroll compressor

 
·  
KVL regulating valve for compressor protection

 
·  
3 way valve for defrosting and heat function

 
·  
220/3060 Hz electric motor

 

 
 

--------------------------------------------------------------------------------

 

·  
Light Weight

 
·  
Complete installation hardware and kit

 
·  
Durable construction and componentry

 
Unit net price $8,000.00


Zanotti EFZ465 nose mounted mono block (one piece) unit equipped for trucks
requiring refrigeration for van bodies from 24’ – 30’ feet:


·  
Fully Automatic In Cab Control

 
·  
Complete integrated micro processor control system

 
·  
Auto Stop/Start

 
·  
ATP Certified

 
·  
Kit for electrical connection fitted with 10 meters cable plug and socket

 
·  
Scroll compressor

 
·  
KVL regulating valve for compressor protection

 
·  
3 way valve for defrosting and heat function

 
·  
221/3/60 Hz electric motor

 
·  
Light Weight

 
·  
Complete installation hardware and kit

 
·  
Durable construction and componentry

 


 
Unit net price $9,000.00
 


 
Zanotti EFZ495 nose mounted mono block (one piece) unit equipped for trucks
requiring refrigeration for van bodies over 30’ feet:
 


 
·  
Fully Automatic In Cab Control

 
·  
Complete integrated micro processor control system

 
·  
Auto Stop/Start

 
·  
ATP Certified

 
·  
Kit for electrical connection fitted with 10 meters cable plug and socket

 
·  
Scroll compressor

 
·  
KVL regulating valve for compressor protection

 
·  
3 way valve for defrosting and heat function

 
·  
220/3/60 Hz electric motor

 
·  
Light Weight

 
·  
Complete installation hardware and kit

 

 
 

--------------------------------------------------------------------------------

 

·  
Durable construction and componentry

 


 
Unit net price $11,950.00
 


 
Our commitment to you, and to Aura as a company, is to provide complete
refrigeration knowledge, expertise and experience in a manner that maintains
complete product integrity and exceeds the customers’ expectation.  We will
ALWAYS do what is best for the customer in terms of product requirement, service
and technical support.  This, in turn, will ensure that our combined offering
and approach will always be consistent with quality and customer
satisfaction.  We are excited to move forward with you as our partner.
 


 
Thanks,
 
Zoli
 

 
 

--------------------------------------------------------------------------------

 


































































Zanotti
121 Ballard Street
Saugus (Boston), MA  01906
(888) 301-4494  Fax: (781) 941-2600
(781) 941-2500
sales@zanottieast.com  www.zanottieast.com


